IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,085-01


RUBEN BENAVIDES, Relator

v.

SCURRY COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 8933-A IN THE 132ND JUDICIAL DISTRICT COURT
FROM SCURRY COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an 11.07 application for a writ of habeas
corpus in the 132nd Judicial District Court of Scurry County on July 30, 2008, that more than 35
days have elapsed, and that the application has not yet been forwarded to this Court.  He also alleges
that the district judge entered an order designating issues on September 24, 2008.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Scurry County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the application filed by Relator is such that the claims are not
cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed an
application for habeas corpus in Scurry County.  The district clerk shall also supplement the record
with information as to when the State was served with a copy of the 11.07 application.  This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: January 14, 2009
Do not publish